Citation Nr: 9935366	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a service-connected right ankle 
disability.

2.  Entitlement to service connection for nosebleeds.

3.  Entitlement to service connection for a rib or chest 
condition, variously diagnosed.


REPRESENTATION

The veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 until March 
1994.

The matters of an increased evaluation in excess of the 
currently assigned 10 percent for a service-connected right 
ankle disability and entitlement to service connection for 
nosebleeds come before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.  The matter of entitlement to 
service connection for a rib or chest disorder comes before 
the Board on appeal of a February 1997 rating determination 
by the RO located in Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability is 
manifested by symptoms of marked limitation of motion.

2.  There is no competent medical evidence of record 
demonstrating a current nasal disability. 

3.  There is no competent medical evidence of record 
demonstrating a current diagnosis of costochondritis.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating of 20 percent for a 
right ankle disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5271 (1999).  


2.  The veteran's claim of entitlement to service connection 
for nosebleeds is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. Service connection for costochondritis has not been 
established.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a service-
connected right ankle disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The veteran is also seeking 
entitlement to service connection for nosebleeds and for a 
rib or chest disorder.

1.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a service-connected right ankle 
disability.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  

The Board observes that the words "moderate" and "marked" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 consider whether there is 
crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) ("the Court") stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on the merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra, 1 Vet. App. at 54.

Factual background

The veteran complained of pain in the right ankle following 
an injury to his right foot in October 1992.  On November 3, 
1992, the veteran complained of right ankle pain.  X-rays 
showed no fracture, and the examiner diagnosed anterior 
talofibular ligament strain.  During a follow-up evaluation 
on November 10, 1992, the veteran indicated that his ankle 
was much improved, and that he was walking without 
difficulty.  The examiner noted "full duty" on the health 
record.  

In February 1994, the veteran received emergency care for his 
right ankle.  The examiner diagnosed chronic right ankle 
sprain and instructed the veteran to wear a splint.  A 
February 1994 service health record noted the veteran's 
complaint of ankle problems.  The examiner diagnosed right 
ankle instability.  During a February 1994 follow-up 
examination, the examiner provided an assessment of chronic 
ankle pain, and noted that the x-rays were within normal 
limits.  
During a March 1995 VA examination, the veteran stated that 
his right ankle had bothered him for the past several years.  
Physical examination revealed full range of flexion and 
extension, inversion and eversion, internal and external 
rotation.  The examiner noted that the right ankle did 
experience subjective tenderness on full range of eversion 
and inversion.  The examiner diagnosed status right ankle 
injury, very minimal disability noted on this exam.  X-rays 
revealed a normal right ankle. 

In April 1995, the RO granted service connection for 
residuals of a right ankle injury, with a zero percent 
evaluation assigned.  In January 1996, the veteran requested 
re-evaluation of his right ankle disability on the basis that 
it had increased in severity.  In August 1996, the veteran 
reiterated the claim that his right ankle condition had 
worsened.  

The veteran underwent a VA examination in January 1997.  He 
stated that he developed right ankle problems during service.  
He stated that he occasionally used a brace on his right 
ankle, but had not used it lately.  He indicated that he 
could operate a car for at least two hours before 
experiencing increasing ankle pain, and 
that he could walk for at least thirty minutes before 
experiencing ankle symptoms. The examiner noted subjective 
orthopedic symptoms of chronic right ankle pain, which tends 
to sprain easily.  The veteran indicated that his last 
bothersome sprain was about six months prior.  The veteran 
denied any recent treatment for any medical problems.  

On physical examination, the VA examiner noted that there was 
some mild limping with the right leg, which the veteran 
attributed to knee and ankle pain.  Toe and heel walking 
strength was noted as satisfactory and the veteran was able 
to stand on the medial and lateral borders of both feet.  The 
veteran was able to flex forward and reach to his feet.  
Motion of the foot and ankle was evaluated as normal 
and equal, with dorsiflexion 10, plantar flexion 45, 
inversion 30 and eversion 20.  
The examiner noted that there was some mild right ankle pain 
with these movements.  The right ankle was tender laterally, 
and there was no redness or swelling at either ankle.  
Lateral ankle ligaments were found to be somewhat deficient 
on palpation at the right ankle.  X-rays of the right ankle 
were within normal limits.  The examiner provided an 
impression that the right ankle had a history of injury and 
pain in the military.  Continuing pain and instability was 
diagnosed as chronic synovitis secondary to easy spraining, 
secondary to ligamentous laxity.  The examiner opined that 
some continued ankle difficulty could be expected.

In March 1998, the veteran underwent a VA examination in 
which he identified symptoms of right ankle pain which began 
with an injury in the military.  The veteran indicated that 
the right ankle continued to be painful, and experienced easy 
spraining.  On examination, there was some limping with the 
right ankle.  The veteran could rise on his toes and heels, 
and stand on the medial and lateral borders of both feet.  He 
could flex forward and reach to the lower tibia.  Motion of 
the foot and ankle was evaluated as normal and equal, with 
dorsiflexion 10, plantar flexion 45, inversion 30 and 
eversion 20.  The examiner noted that there was some right 
ankle pain with these movements.  The right ankle was tender 
medially and laterally, and there was no redness or swelling 
at either ankle.  Lateral ankle ligaments were found to be 
somewhat deficient at both ankles on palpation.

The examiner diagnosed the chronic right ankle pain as 
chronic synovitis, secondary to easy spraining, secondary to 
ligament laxity.  The examiner 
opined that the veteran needed to be somewhat careful with 
his activities.
The examiner commented on the subjective symptoms of 
weakness, fatigue, and poor coordination.  He indicated that 
the veteran noticed problems with weakness and easy fatiguing 
in the right ankle area, but did not notice any difficulty 
with poor coordination.  The examiner stated that a symbolic 
loss of motion would be a 20 percent decrease in the motions 
of the right knee and right ankle.  




Analysis

Initial matter - well groundedness of claim

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service-
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  

The veteran has stated, in essence, that the symptoms of his 
service-connected right ankle disability have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board points out that 
the veteran was afforded several VA examinations, the most 
recent in March 1998.  There is no indication that there are 
additional records that have not been obtained and that would 
be pertinent to the veteran's claim.  For these reasons, no 
further development of the claim is required to comply with 
the VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran is currently rated as 10 percent disabled for 
service-connected limitation of motion of the right ankle, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  He 
contends on appeal that he should be compensated at a higher 
level due to the claimed severity of his disability. 

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent evaluation; marked 
limitation of motion warrants a 20 percent evaluation.  

Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees in dorsiflexion and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).

The most recent medical evidence of record, dated in March 
1998, indicates that the veteran's right ankle limitation of 
motion is marked.  This medical record shows that the veteran 
demonstrated limping with the right ankle, and that 
dorsiflexion was limited to 10 percent.  The veteran's right 
ankle was described as tender, medially and laterally, and 
lateral ankle ligaments were somewhat deficient at both 
ankles on palpation.  Notably, the examiner indicated that 
there was some right ankle pain with movements, and opined 
that the veteran needed to be somewhat careful with his 
activities. 

The Board is, of course, aware that other, earlier evidence 
of record indicates that the veteran's right ankle pathology 
is less than that indicated in the March 1998 examination 
report.  The March 1995 VA examination indicated that the 
veteran's right ankle did experience subjective tenderness on 
full range of eversion and inversion.  Similarly, during a VA 
examination in January 1997, the examiner provided an 
impression of continuing pain and instability, diagnosed as 
chronic synovitis secondary to easy spraining, secondary to 
ligamentous laxity.

The Board, after having reviewed the medical evidence of 
record, believes that, applying the benefit of the doubt rule 
the disability picture presented is one of marked limitation 
of movement of the ankle, with limping, instability and pain, 
as noted by recent VA examiners.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.

However, the Board has increased the assigned disability 
rating for the veteran's service-connected right ankle 
disability to 20 percent.  This is the highest rating 
available under Diagnostic Code 5271.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration in this case.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In summary, the Board concludes that the medical evidence of 
record is in equipoise with respect to the issue of 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected right ankle disability.  
A disability rating of 20 percent is therefore assigned.

Service connection

Relevant law and VA regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

2.  Entitlement to service connection for nosebleeds.

Factual background

The August 1991 pre-induction examination report was negative 
for any medical problems.  

Service medical records show that in February 1993, the 
veteran complained of a slight amount of bleeding from the 
nose.  The examiner noted that the nasal mucosa was injured, 
especially on the right septum where it appeared bleeding had 
occurred.  The examiner diagnosed epistaxis.  

In January 1994, the veteran complained of frequent 
nosebleeds for six days.  He identified a nosebleed lasting 
up to forty minutes in the past six days.  On examination, 
there were no signs of blood or trauma.  The examiner 
diagnosed 
right epistaxis.  

During a March 1995 VA examination, the veteran stated that 
his nosebleeds began during military service.  He indicated 
that he still had occasional nosebleeds.  On examination, 
there was no nose bleeding or clotting.  Nasal mucosa was 
noted to be normal.  The examiner diagnosed status nosebleed, 
no disability noted.

During a December 1996 nose and sinus VA examination, the 
veteran reported that he was stationed in Idaho for two to 
three years while in the military.  The examination report 
noted that this is high desert area, and that the veteran 
developed periodic rather than severe nosebleeds, which 
apparently were posterior.  The veteran indicated that during 
service, he declined several medical options regarding his 
nosebleeds.  He stated that he had had two episodes of 
nosebleeds in the past year, but that the most recent episode 
was about one month prior to the examination, which lasted 
for several hours.  On examination, the nasal airway was 
clear and there was no evidence of purulent secretions.  The 
examiner diagnosed recurrent epistaxis, no evidence of 
obvious pathology.  The veteran was advised to return to the 
VA clinic if he had persistent right epistaxis.  

Analysis

As discussed above, the threshold question regarding a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
case, the veteran claims that he suffers from nosebleeds as a 
result of his military service.

Also as noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), three elements must be satisfied in order for a claim 
to be considered well grounded: competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The veteran's service medical records show that examiners 
diagnosed epistaxis; therefore, the second prong of the 
Caluza analysis, evidence of in-service incurrence, has been 
met.  

Upon review of the record, the Board finds that the first and 
third prongs of the Caluza analysis are missing, a current 
disability (a medical diagnosis), and a nexus between the in-
service injury or disease and the current disability.  There 
is no competent medical evidence of record demonstrating that 
the veteran currently suffers from epistaxis.  VA 
examinations, dated in March 1995 and December 1996, noted no 
disability and no evidence of obvious pathology, 
respectively.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim. 

Moreover, because there is no medical evidence of record 
consistent with chronic nosebleeds, between the time the 
veteran left service in March 1994 until the present, there 
can be no finding that his claim is well grounded on the 
basis of continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  In fact, other than scheduled VA examinations, 
in connection with the veteran's claim for VA benefits, the 
medical evidence of record does not demonstrate that the 
veteran sought treatment for nosebleeds.  This is compelling 
since the VA examiner, in December 1996, advised the veteran 
to return to the VA clinic if he had persistent right 
epistaxis.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997). 

For the foregoing reasons and bases, the Board concludes that 
the veteran's claim for entitlement to service connection for 
nosebleeds is not well grounded.  The benefit sought on 
appeal is accordingly denied.

Entitlement to service connection for a rib or chest disorder

Factual background

The August 1991 pre-induction service examination report was 
negative for any medical problems.  Service medical records 
show that in November 1993, the veteran complained of chest 
pain for five days.  The examiner noted pain to the right 
upper costochondral border.  Objective findings included 
negative crepitus in the costochondral joints with 
auscultation.  The examiner diagnosed costochondritis.

During a March 1995 VA examination, the veteran stated that 
he was struck in the chest while playing basketball.  He 
stated that he had to check in at sick call the next day.  He 
indicated that he still had occasional chest pain if he 
twisted and stressed his chest.  On physical examination, 
there was no complaint of tenderness to pressure over the 
anterior rib cage or sternum.  The examiner diagnosed status 
right ribs/chest pain, no disability on this examination.  
Chest x-rays revealed no significant abnormality.

During a January 1997 VA joints examination, the veteran 
identified anterior pain in the chest area.  

In March 1998, the veteran underwent a VA examination in 
which he identified symptoms of anterior chest pain which 
began with an injury in the military.  The medical report 
noted that the chest pain had gradually increased some since 
the examiner last saw the veteran in January 1997.  The 
report noted subjective orthopedic symptoms to include some 
mid-line pain at the sternum.  The veteran indicated that the 
pain had always been in the mid-line, never to the right or 
left.  The veteran indicated that the most bothersome problem 
over the last three months was the anterior mid-line chest 
pain.  On examination, the veteran's chest expansion was 
normal.  There was mild mid-line sternal pain when the chest 
was compressed from lateral directions or from anterior to 
posterior.  There was no tenderness at the sternum or any of 
the ribs.  The costal cartilage area was nontender 
bilaterally.
The examiner provided an assessment that the veteran's 
anterior chest had a history of injury, pain and treatment in 
the military, and that continued pain had been in the mid-
line anterior sternal area.  The examiner diagnosed chronic 
fibrocystitis in the fibrous tissues around the sternum.  The 
examiner further stated, "Costochondral joint distress is a 
possibility, but in the absence of any tenderness in those 
areas, it seems less likely in this case.  Also, the pain is 
usually mid-line."

Analysis

In this case, the veteran claims that he suffers from a rib 
or chest disorder as a result of his military service.  The 
Board initially notes that two such disabilities have 
arguably been identified, costochondritis during service and 
chronic fibrocystitis in the fibrous tissues around the 
sternum during the most recent VA examination in March 1998.  
In the interest of clarity, and for reasons which will be 
come evidence, there will be separate discussions of these 
two conditions.

Costochondritis

Pursuant to Caluza, supra, the veteran's service medical 
records show that an examiner diagnosed costochondritis in 
November 1993.  Therefore, the second prong of the Caluza 
analysis, evidence of in-service incurrence, has been met.

However, the veteran has not currently been diagnosed with 
costochondritis; therefore, the first element of a current 
disability (a medical diagnosis) has not been met.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau, supra.  
Accordingly, the first prong of Caluza has not been met.

Moreover, since there is no medical evidence of record 
consistent with costochondritis, between the time the veteran 
left service in March 1994 until the present, there can be no 
finding that his claim is well grounded on the basis of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

For the foregoing reasons, the Board concludes that the 
veteran's claim for entitlement to service connection for a 
rib or chest disability, costochondritis, is not well 
grounded.

Chronic fibocystitis

The veteran was recently diagnosed with chronic 
fibrocystitis.  Therefore, there is medical evidence of 
record demonstrating a current disability.  See Caluza, 
supra.  The veteran's service medical records show that he 
suffered a chest disorder during military service; therefore, 
there is evidence of in-service incurrence of a disease or 
disability.  Lastly, in March 1998, a VA examiner opined that 
the veteran's anterior chest had a history of injury, pain, 
and treatment in service, which the examiner seemed to 
related to the current diagnosis of chronic fibrocystitis.  
Arguably, the third prong of the Caluza analysis, medical 
nexus evidence, has also been established.

Thus, in the opinion of the Board, all three elements of a 
well-grounded claim have been met with respect to the matter 
of service connection for chronic fibrocystitis.  Since a 
well-grounded claim has been presented, VA's statutory duty 
to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a).  For reasons which will 
be expressed in the REMAND section below, the Board is 
remanding this issue for further development.

Additional comments

Because the veteran's claims for service connection for 
nosebleeds and costochondritis are not well-grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
render the veteran's claims well grounded.  This decision 
further serves to inform the veteran of the type of evidence 
he must present in order to make his claims well grounded. 


ORDER

Entitlement to an evaluation of 20 percent for a service-
connected right ankle disability is granted, subject to the 
law and VA regulations governing monetary awards.

Entitlement to service connection for nosebleeds is denied.

Entitlement to service connection for costochondritis is 
denied.

REMAND

Although as indicated above chronic fibrocystitis was 
diagnosed in March 1998, and the examiner appeared to 
indicate that it had its incurrence during service.  However, 
the examination report is unclear, and there is no other 
reference to chronic fibrocystitis in the record on appeal.

Since the veteran's claim is well grounded, the Board 
recognizes its duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Caluza, supra.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
Board, therefore, remands this case to determine whether the 
veteran presently has fibrocystitis, to clarify the etiology 
of any such disorder, and to determine whether fibrocystitis 
was incurred in or aggravated during service.

Accordingly, the Board is remanding this case for the 
following reasons:

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers who ever 
treated him for fibrocystitis.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Any such medical 
treatment records should be associated 
with the veteran's claims folder.  

2. After receiving any pertinent 
information, the RO is
requested to schedule the veteran for a 
VA physical examination by an appropriate 
specialist.  A copy of the claims file, 
to include a copy of this remand, must be 
reviewed by the examiner prior to the 
examination.  The examining physician 
should be asked to specifically determine 
whether the veteran has chronic 
fibrocystitis, and if so, whether chronic 
fibrocystitis had its inception during 
service.  The examining physician should 
review the available evidence and 
determine, to the extent possible, the 
etiology of fibrocystitis, if such has 
been determined to currently exist, and 
provide an opinion as to whether or not 
such was incurred in or aggravated by 
service.  A copy of the report of the 
examination should be associated with the 
veteran's claims folder.

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for fibrocystitis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

